Jul 08 2015, 9:45 am




      ATTORNEY FOR APPELLANT                                      ATTORNEY FOR APPELLEE
      Stephen L. Williams                                         Robert B. Thornburg
      Kyle T. Ring                                                Maggie L. Smith
      Williams Law Firm                                           Timothy L. Karns
      Terre Haute, Indiana                                        Frost Brown Todd LLC
                                                                  Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Cathy Rexroad, et. al.,                                     July 8, 2015

      Appellants-Plaintiffs,                                      Court of Appeals Case No.
                                                                  49A04-1408-CT-391
             v.                                                   Interlocutory Appeal from the
                                                                  Marion Circuit Court
                                                                  The Honorable Louis F. Rosenburg,
      Greenwood Motor Lines, Inc.                                 Judge
      d/b/a R+L Carriers, R&L                                     The Honorable Mark A. Jones,
      Carriers Shared Services, LLC,                              Commissioner
                                                                  Cause No. 49C01-1303-CT-9775
      and Richard C. Maples, Sr.,
      Appellees-Defendants,




      Bradford, Judge.



                                            Case Summary
[1]   Appellee-Defendant Richard C. Maples, an Ohio resident, was employed as a

      truck driver by Appellant-Defendant R&L Carriers, an Ohio limited liability


      Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015                   Page 1 of 7
      company. The tractor-trailer driven by Maples was owned by Appellee-

      Defendant Greenwood Motor Lines, Inc. (“Greenwood”). On February 14,

      2012, while in the course of his employment, Maples was driving on an Indiana

      interstate when he lost control of his vehicle and struck another tractor-trailer

      resulting in the death of Arnold Rexroad, Sr. (“Rexroad”), an Illinois resident.

      Several members of Rexroad’s family were named as special administrators of

      his estate and filed a negligence action against defendants. Ultimately,

      Greenwood admitted that it was entirely at fault for the accident. Plaintiffs

      requested that the trial court apply Illinois law to the only remaining unsettled

      issue, damages. The trial court denied plaintiffs’ request and chose to apply

      Indiana law. We affirm.



                             Facts and Procedural History
[2]   On February 14, 2012, Rexroad was driving a tractor-trailer on Interstate 70 in

      Hendricks County, Indiana when he began experiencing mechanical

      difficulties, pulled his tractor-trailer onto the right shoulder, and called for a tow

      truck. Lindsey Measel, an Indiana resident, was travelling on the same

      interstate and, as Rexroad’s tractor-trailer was being loaded on to the tow truck,

      Measel slowed her vehicle in the left-hand lane. Maples, who was driving a

      tractor-trailer directly behind Measel, was forced to change lanes in order to

      avoid striking Measel’s vehicle. As a result, Maples lost control of his tractor-

      trailer and collided with Rexroad’s vehicle. Rexroad died as a result of his




      Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015       Page 2 of 7
      injuries. At the time of the accident, Maples was operating his tractor-trailer in

      the course of his employment with Greenwood.


[3]   Rexroad was survived by his wife, Cathy Rexroad, his children, Greta Rice,

      Cody Rexroad, Theresa Sutter, Janice Linder, and Arnold Rexroad, Jr., and his

      step-children, Shannon Bennett and Mark Gibson (collectively the “Plaintiffs”).

      On October 4, 2012, Plaintiffs, who are all Illinois residents, were named as

      special administrators of Rexroad’s estate. Plaintiffs brought suit against

      Greenwood alleging negligence in the operation of Maples’s vehicle resulting in

      Rexroad’s death. Measel was also named as a defendant in the complaint.


[4]   The parties met during pre-trial conferences on November 10, 2013 and May

      16, 2014. On June 16, 2014, Plaintiffs filed a memorandum with the trial court

      requesting that the trial court apply Illinois law to the case. On July 1, 2014,

      following a hearing on the choice-of-law question, the trial court determined

      that Indiana law would apply. The following day, during the final pre-trial

      conference, Greenwood admitted to being solely at fault for the accident and

      death of Rexroad. Greenwood’s stipulation to being at fault included a

      condition that it was effective only so long as Indiana law applied. Plaintiffs

      reached a settlement with Measel who was then dismissed from the case. Also

      on July 2, 2014, Plaintiffs filed a motion requesting the trial court to reconsider

      its ruling on the choice-of-law issue. On July 18, 2014, the trial court denied

      Plaintiffs’ motion to reconsider. This interlocutory appeal follows.



                                  Discussion and Decision
      Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015     Page 3 of 7
[5]   The only issue raised in this appeal is whether the trial court properly

      determined that Indiana law applies. Such an issue is purely a question of law.

      Appellate courts evaluate questions of law de novo and owe no deference to a

      trial court’s determination of such questions. Seel v. State, 739 N.E.2d 170, 172

      (Ind. Ct. App. 2000); See also Simon v. U.S., 341 F.3d 193, 199 (3d Cir. 2003).


                                                Choice of Law                1




[6]   The Indiana Supreme Court established an analysis for addressing choice-of-

      law questions in Hubbard Manufacturing Co. Inc. v. Greeson, 515 N.E.2d 1071

      (Ind. 1987). “[I]n tort cases[,] Indiana choice-of-law analysis now involves

      multiple inquiries. As a preliminary matter, the court must determine whether

      the differences between the laws of the states are ‘important enough to affect the

      outcome of the litigation.’” Simon v. U.S., 805 N.E.2d 798, 804-05 (Ind. 2004)

      (quoting Hubbard, 515 N.E.2d at 1073). Here, the parties agree that there are

      substantial differences between Indiana and Illinois law. 2

               If such a conflict exists, the presumption is that the traditional lex loci
               delicti rule (the place of the wrong) will apply. Under this rule, the
               court applies the substantive laws of the “the state where the last event
               necessary to make an actor liable for the alleged wrong takes place.”



      1
        As a threshold issue, Greenwood argues that Plaintiffs failed to comply with the requirements of Indiana
      Trial Rule 44.1(B), and its accompanying statute Indiana Code section 34-38-4-4, by failing to provide
      reasonable notice of their intention to apply the laws of a foreign jurisdiction, ergo they should be precluded
      from requesting that Illinois law be applied. However, where possible, we prefer to address cases on their
      merits. Armstrong v. State, 932 N.E.2d 1263, 1270 (Ind. Ct. App. 2010). Furthermore, the trial court heard
      Greenwood’s notice argument and, apparently, found it unavailing, choosing instead to address the merits of
      the case in its order.
      2
       Briefly, the relevant difference between the two states’ laws is that “Illinois law permits recovery by all of
      the deceased’s children, adult as well as minor, whereas Indiana does not.” Appellee’s App. p. 211.

      Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015                                 Page 4 of 7
              [Hubbard, 515 N.E.2d at 1073]. This presumption is not conclusive,
              however. It may be overcome if the court is persuaded that “the place
              of the tort ‘bears little connection’ to this legal action.” Id. at 1074.
      Id.


[7]   In Hubbard, an Indiana man was killed in Illinois while working on a lift used to

      repair street lights. The man’s wife brought a products liability action against

      the Indiana company that had built the lift. Id. at 1072. Although the harm

      occurred in Illinois, the court found that the issue at the heart of the litigation

      was the alleged defective manufacturing of the Indiana company, and that the

      location of the harm was insignificant to determine whether the company was

      liable. Id. at 1073. As such, they chose to apply Indiana law. Id.


[8]   In Simon, the Indiana Supreme Court discussed when it is appropriate to

      overcome the presumptive lex loci delicti rule. 805 N.E.2d 798. In short, the

      dispute in Simon involved a plane that crashed in Kentucky; however, the

      allegedly negligent acts at issue occurred in Indiana (plaintiffs alleged that the

      air traffic controllers in Indianapolis negligently cleared the plane for landing).

              Next, we must examine whether the place of the tort “bears little
              connection” to the legal action. Hubbard, 515 N.E.2d at 1074. This is
              one of the rare cases in which the place of the tort is insignificant.
              The negligence at issue occurred in Indiana and the District of
              Columbia, and none of the victims or the parties are residents of
              Kentucky (except to the extent that the United States is a “resident” of
              every state). The plane flew over multiple states during the course of
              the flight, and the crash might have occurred anywhere. In addition,
              unlike in cases involving an automobile accident, the laws of the
              state where the crash occurred did not govern the conduct of the
              parties at the time of the accident. Consequently, we conclude that
              the place of the tort was an insignificant contact in this case.

      Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015              Page 5 of 7
      Id. at 806 (emphasis added). Simon indicates that the presumption of applying

      the lex loci delicti rule is strong and should only be overcome in rare cases, and

      that automobile accidents were generally not intended to fall under this

      exception. The rationale behind lex loci delicti is that the laws of the state where

      the tort occurred usually govern the conduct of the parties. As is pointed out by

      the court in Simon, in the case of an automobile accident, the laws of the state in

      which the accident occurs govern the conduct of the parties. Clearly then,

      under this doctrine, the laws of Indiana would be applied to determine liability

      in this case.


[9]   However, Plaintiffs argue that because Greenwood has admitted fault for the

      accident, the only remaining issue is damages, and so the location of the

      accident is no longer relevant; thus, this court should apply Illinois law.

      Unfortunately for the Plaintiffs, this logic would require this court to engage in

      dépeçage, which is not a practice that has been accepted in Indiana.

              Dépeçage is the process of analyzing different issues within the same
              case separately under the laws of different states. Although Indiana
              allows different claims to be analyzed separately, it does not allow
              issues within those counts to be analyzed separately. For example, an
              Indiana court might analyze a contract claim and a tort claim
              independently but would not separately analyze and apply the law of
              different jurisdictions to issues within each claim. Dépeçage has not
              been part of Indiana’s lexicon. Under our history as a lex loci delecti
              state, Indiana courts applied the law of the state in which the tort was
              committed. [Hubbard, 515 N.E.2d at 1073]. Courts did not consider
              whether the law of a different state might be more relevant to the
              claim, much less to individual issues within the claim.
      Id. at 801-02 (footnote omitted).


      Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015             Page 6 of 7
[10]   Plaintiffs essentially argue that Greenwood’s admission of fault effectively

       negates the importance of the location of the accident and, consequently, the lex

       loci delecti presumption. We disagree. For one, this approach would cause

       peculiar results in cases such as this. At any point during litigation, if the

       defendant admits fault, then the applicable state law could change. Such a

       precedent would significantly discourage stipulations of fault. Furthermore, we

       think it would be improper to so easily disregard the lex loci delecti presumption.

       “People do not take the laws of their home state with them when they travel but

       are subject to the laws of the state in which they act.” Id. at 807. Indiana law

       unquestionably applies to determine liability in this case. To apply another

       state’s laws to the issue of damages would require us to engage in dépeçage,

       which we cannot do. Id.


[11]   The judgment of the trial court is affirmed.


       May, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Opinion 49A04-1408-CT-391 | July 8, 2015      Page 7 of 7